17DETAILED ACTION 
1.	The office action is in response to the application filled on 10/26/2020.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 16, 18- 20, 22, 24 and 25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nyberg et al. (10374412). 
Regarding claim 16. Nyberg et al. disclose a high voltage direct current transmission system (Column 1 lines 9-15, couple an alternating current (AC) power system with a direct current (DC) power system) comprising: a first station (fig. 1, 100) comprising series-connected first (fig. 1, 15) and second HVDC converters (fig. 1, 16); a second station comprising series-connected third and fourth HVDC converters, wherein a neutral node coupling the third HVDC converter to the fourth HVDC converter is coupled to earth (implicitly disclosed (Column 12, lines 62-Column 13, lin33) on the other side of the pole 10 and 11 of fig. 1 in order to convert back the HVDC into AC current) (It is to be understood that the number of poles depicted in FIG. 1 is exemplifying and in accordance with one or more embodiments of the present invention. For example, the interface arrangement 100 may, in accordance with one or more embodiments of the present invention, comprises more than two poles)(column 11, lines 40-44); a first transmission line (fig. 1, 13) connecting a positive node of the first HVDC converter to a corresponding positive node of the third HVDC converter, wherein a first pole (fig. 1, 10) of the system comprises the first HVDC converter, the third HVDC converter and the first transmission line; a second transmission line (fig. 1, 14) connecting a negative node of the second HVDC converter to a corresponding negative node of the fourth HVDC converter, wherein a second pole (fig. 1, 11) of the system comprises the second HVDC converter, the fourth HVDC converter and the second transmission line; a neutral node (fig. 1, 12) connecting the first HVDC converter to the second HVDC converter is coupled to a parallel combination of a resistance and a neutral bus ground switch for coupling the neutral node to earth (Column 7, lines 34-39, the neutral bus switching element of the neutral bus line connected to at least one of the poles may comprise a circuit breaker comprising at least one first power semiconductor switching element, which circuit breaker may be electrically connected in parallel with a non-linear resistor).

Regarding claim 18. Nyberg et al. disclose wherein the neutral node of the second station is coupled to a surge arrestor for coupling the neutral node (fig. 1, 12) to earth (Column 7, lines 34-39, the neutral bus switching element of the neutral bus line connected to at least one of the poles may comprise a circuit breaker comprising at least one first power semiconductor switching element, which circuit breaker may be electrically connected in parallel with a non-linear resistor) (Column 7, lines 34-39, the neutral bus switching element of the neutral bus line connected to at least one of the poles may comprise a circuit breaker comprising at least one first power semiconductor switching element, which circuit breaker may be electrically connected in parallel with a non-linear resistor).

Regarding claim 19. Nyberg et al. disclose wherein the first, second, third and fourth HVDC converters (fig. 1, elements 15, 16) comprise line commutated converters (For example, the interface arrangement 100 may, in accordance with one or more embodiments of the present invention, comprises more than two poles) (column 11, lines 40-44).

Regarding claim 20. Nyberg et al. disclose wherein the first, second, third and fourth HVDC converters comprise voltage source converters (claim 6) (column 20, lines 7-10).

Regarding claim 22. Nyberg et al. disclose a HVDC converter station (Column 1 lines 9-15, couple an alternating current (AC) power system with a direct current (DC) power system)   comprising: series-connected first and second HVDC converters (fig. 1, 15, 16), the first HVDC converter (fig. 1, 15) comprising a positive node configured to be coupled to a first transmission line, the second HVDC converter (fig. 1, 16) comprising a negative node configured to be coupled to a second transmission line, wherein: a neutral node (on the neutral bus 17) connecting the first HVDC converter to the second HVDC converter is coupled to a parallel combination of a resistance and a neutral bus ground switch for coupling the neutral node to earth (Column 7, lines 34-39, the neutral bus switching element of the neutral bus line connected to at least one of the poles may comprise a circuit breaker comprising at least one first power semiconductor switching element, which circuit breaker may be electrically connected in parallel with a non-linear resistor).

Regarding claim 24. Nyberg et al. disclose wherein the first and second HVDC converters (fig. 1, elements 15, 16) comprise line commutated converters (For example, the interface arrangement 100 may, in accordance with one or more embodiments of the present invention, comprises more than two poles) (column 11, lines 40-44).

Regarding claim 25. Nyberg et al. disclose wherein the first and second HVDC converters comprise voltage source converters (claim 6) (column 20, lines 7-10).

Allowable Subject Matter
6.	 Claims 17,21, 23 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 17. The prior art fails to teach “…wherein the second link comprising third and fourth high-speed switches, wherein a fourth node connecting the third and fourth high-speed switches is coupled to the neutral node of the second station, and wherein the second and third high-speed switches are selectively operable to couple either the first transmission line or the second transmission line to the neutral node of the second station.” 

Regarding claim 21. The prior art fails to teach “…wherein a dedicated metallic return coupling the neutral node of the first station to the neutral node of the second station.”

Regarding claim 23. The prior art fails to teach “…wherein the first link comprising series-connected first and second high-speed switches, wherein a node connecting the first and second high-speed switches is coupled to the neutral node, and wherein the first and second high- speed switches are selectively operable to couple either the first transmission line or the second transmission line to the neutral node of the first station.”

Regarding claim 26. The prior art fails to teach “…isolating at least the HVDC converters of the faulted pole containing the HVDC converter in which the fault occurred from respective AC transmission terminals; opening the neutral bus ground switch so as to cause leakage current in the system to flow through the resistance; coupling the transmission line of the faulted pole to the neutral nodes of the first and second stations, such that the coupled transmission line provides a return path for current in the healthy pole in which the fault did not occur; and isolating the HVDC converters of the faulted pole from the HVDC converters of the healthy pole and from the coupled transmission line.”

Regarding claim 28. The prior art fails to teach “…wherein detecting the fault; isolating the HVDC converters of the faulted pole containing the HVDC converter in which the fault occurred from respective AC transmission terminals; and opening the neutral bus ground switch so as to cause leakage current in the system to flow through the resistance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//AFEWORK DEMISSE/
Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838